Citation Nr: 0031372	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  93-21 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chronic right ear 
infections secondary to service-connected status post right 
ear myringotomy.  

2.  Entitlement to a rating in excess of 10 percent thyroid 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active service from December 1988 to April 
1992.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  The veteran 
testified before the undersigned Veterans Law Judge at a 
hearing held at the RO in September 1993.  

The Board last remanded the case to the RO in December 1996.  
At that time, the Board requested that the RO arrange for VA 
examination of the veteran to determine the severity of her 
service-connected thyroid disability.  A VA examination was 
conducted in February 1999, but the veteran did not report 
for an additional examination scheduled for March 2000.  As 
the results of an additional examination would facilitate its 
decision regarding the veteran's claim for a rating in excess 
or 10 percent for her service-connected thyroid disability, 
the Board will request that the RO attempt to arrange for 
another VA examination.  As was noted in the prior remand, VA 
issued final regulations, effective June 6, 1996, amending 
the sections of the VA Schedule for Rating Disabilities 
(Rating Schedule) pertaining to the endocrine system, and 
this must be considered in the readjudication of the 
veteran's claim.  

While the case was at the RO, the veteran perfected her 
appeal concerning entitlement to service connection for 
chronic right ear infections secondary to her service-
connected status post right ear myringotomy.  The RO denied 
the claim as not well grounded.  During the pendency of the 
appeal, but after the case was forwarded to the Board, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, ___ (2000) became effective.  This 
liberalizing law is applicable to the veteran's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  However, VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The new law also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant as to which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In order to fulfill the duty to assist the veteran in 
developing her service connection claim, the Board will 
request that the RO proceed with additional development 
including obtaining a VA medical examination and opinion as 
to etiology of the claimed chronic ear infections.  

The Board notes that on her VA Form 9, received at the RO in 
April 1998, the veteran requested an additional hearing at 
the RO before the Board.  If, after additional development 
and readjudication of the claims currently in appellate 
status, the benefits sought on appeal remain denied, the RO 
should schedule an additional hearing.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that she identify the names, 
addresses and approximate date of 
treatment for all VA and non-VA health 
care providers who have treated or 
evaluated her for any right ear infection 
at any time since service or for her 
service-connected thyroid disability at 
any time since February 1993.  With any 
necessary authorization from the veteran, 
the RO should obtain copies of all 
pertinent medical records identified by 
the veteran that have not been secured 
previously.  

2.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the veteran, the RO should 
inform the veteran and her representative 
of this and request the veteran to submit 
copies of the outstanding records.  

3.  Thereafter, the RO should arrange for 
a VA examination of the veteran, by a 
board certified endocrinologist, if 
available, to determine the severity of 
the veteran's service-connected thyroid 
disability.  All indicated studies, 
including obtaining the levels of 
circulating thyroid hormones (T4 and/or 
T3 by specific assays), should be 
conducted and findings should be reported 
in detail.  The physician should be 
requested to state specifically whether 
continuous medication is required for 
control of the veteran's thyroid 
disability, and all current 
manifestations of the disease should be 
described, to include any fatigue, dry 
skin, weight gain, constipation, memory 
problems, cold intolerance and loss of 
sex drive.  The claims file must be made 
available to the examiner, and the 
examination report must indicate that the 
examiner reviewed the file.  

4.  The RO should also arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the nature and extent of any chronic ear 
infections.  All indicated studies should 
be performed.  The examiner should be 
requested to provide an opinion, with 
complete rationale, as to the etiology of 
any chronic right ear infections, to 
include, but not be limited to, whether 
it is at least as likely as not that any 
chronic right ear infections are caused 
or chronically worsened by the veteran's 
service-connected status post right ear 
myringotomy.  The claims file must be 
made available to the examiner, and the 
examination report must indicate that the 
examiner reviewed the file, including the 
veteran's service medical records.  

5.  Thereafter, the RO should review the 
claims file and ensure that all requested 
actions have been conducted and completed 
in full.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  Then, the RO should readjudicate the 
veteran's claim of entitlement to a 
rating in excess of 10 percent for 
thyroid disability with consideration of 
the provisions of the Rating Schedule 
before and after the revisions that 
became effective June 6, 1996.  The RO 
should also readjudicate the issue of 
entitlement to service connection for 
chronic right ear infections secondary to 
the veteran's service-connected status 
post right ear myringotomy.  

7.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and 
schedule the veteran for a Travel Board 
hearing.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 7 -


